Exhibit 10.18
 


Access National Corporation
2017 Equity Compensation Plan


ARTICLE I
Establishment, Purpose and Duration


1.1           Establishment of the Plan.


(a)               Access National Corporation, a Virginia corporation (the
“Company”), hereby establishes the Access National Corporation 2017 Equity
Compensation Plan (the “Plan”).  Unless otherwise defined herein, all
capitalized terms shall have the meanings set forth in Section 2.1.  The Plan
permits the grant of Incentive Stock Options, Nonqualified Stock Options,
Restricted Stock, Restricted Stock Units, Stock Appreciation Rights, Performance
Units and Performance Cash Awards to Key Employees of the Company or its
Subsidiaries and the grant of Nonqualified Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Units and
Performance Cash Awards to Non-Employee Directors of the Company or its
Subsidiaries or to Consultants or Advisors to the Company or its Subsidiaries.


(b)               The Plan was adopted by the Board of Directors of the Company
on August 24, 2017 and shall become effective on October 26, 2017 (the
“Effective Date”), subject to the approval of the Plan by the Company’s
shareholders.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success of the Company and its subsidiaries by providing incentives to Key
Employees, Non-Employee Directors, Consultants and Advisors that will promote
the identification of their personal interests with the long-term financial
success of the Company and with growth in shareholder value, consistent with the
Company’s risk management practices.  The Plan is designed to provide
flexibility to the Company, including its subsidiaries, in its ability to
attract, retain the services of, and motivate Key Employees, Non-Employee
Directors, Consultants and Advisors upon whose judgment, interest, and special
effort the successful conduct of its operation is largely dependent.


1.3           Duration of the Plan.  The terms of this Plan shall become
effective on the Effective Date, as described in Section 1.1(b).  No Award may
be granted under the Plan after October 25, 2027.  Awards outstanding on such
date shall remain valid in accordance with their terms.  The Board shall have
the right to terminate the Plan at any time pursuant to Article XVI.


ARTICLE II
Definitions


2.1           Definitions.  The following terms shall have the meanings set
forth below:


(a)               “Advisor” means a natural person who provides bona fide
advisory services to the Company or its Subsidiaries, provided the services are
not in connection with a capital-raising transaction and the person does not
directly or indirectly promote or maintain a market for the Company’s
securities.


(b)               “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 under the Exchange Act.


(c)               “Agreement” means a written agreement or other instrument or
document, which may be in electronic format, implementing the grant of an Award
and setting forth the specific terms of an Award, and which is signed or
acknowledged (including a signature or acknowledgment in electronic format) by
an authorized officer of the Company and the Participant.  The Company’s Chief
Executive Officer, Chief Financial Officer, Chairman of the Committee, Chairman
of the Board, and such other directors or officers of the Company as shall be
designated by the Committee are hereby authorized to execute or acknowledge
Agreements on behalf of the Company (including a signature or acknowledgment in
electronic format) and to cause Agreements to be delivered to each Participant
(including delivery in electronic format).

--------------------------------------------------------------------------------



(d)               “Award” means a grant under this Plan of an Incentive Stock
Option, Nonqualified Stock Option, Restricted Stock, Restricted Stock Unit,
Stock Appreciation Right, Performance Unit and/or Performance Cash Award.


(e)               “Award Date” means the date on which an Award is made (also
referred to as “granted”) by the Committee under this Plan.


(f)                “Beneficiary” means the person designated by a Participant
pursuant to Section 17.11.


(g)               “Board” means the Board of Directors of the Company, unless
otherwise indicated.


(h)               “Cause” has the meaning set forth in any employment agreement,
or, if none, in any change of control agreement, then in effect between the
Participant and the Company or a subsidiary, if applicable, and, if the
Participant has no such agreement or if such agreement does not define the term,
“Cause” means the Participant’s (i) personal dishonesty, (ii) incompetence,
(iii) willful misconduct, (iv) breach of a fiduciary duty involving personal
profit, (v) intentional failure to perform stated duties, (vi) willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, (vii) conviction of a felony or of a
misdemeanor involving moral turpitude, or (viii) misappropriation of the
Company’s assets (determined on a reasonable basis and solely by the Board) or
those of a subsidiary.


(i)                “Change of Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied at any time after the Effective Date:


(i) any person, including a “group” as defined in Section 13(d)(3) of the
Exchange Act, becomes the owner or beneficial owner of Company securities having
fifty percent (50%) or more of the combined voting power of the then outstanding
Company securities that may be cast for the election of the Company’s directors
other than as a result of an issuance of securities initiated by the Company, or
open market purchases approved by the Board, as long as the majority of the
Board approving the purchases is a majority at the time the purchases are made;
or


(ii)                as the direct or indirect result of, or in connection with,
a tender or exchange offer, a merger or other business combination, a sale of
assets, a contested election of directors, or any combination of these events,
the persons who were directors of the Company before such events, or whose
appointment or election to the Board after such events was approved by persons
who constituted a majority of the Company’s Board immediately before the date of
the appointment or election, cease to constitute a majority of the Company’s
Board, or any successor’s board, within the twelve (12)-month period of the last
of such transactions.


For purposes of this definition, a Change of Control occurs on the date on which
an event described in (i) or (ii) occurs, provided that if a Change of Control
occurs on account of a series of transactions or events, the Change of Control
occurs on the date of the last of such transactions or events.


For purposes of this definition only, the term “person” means any individual,
entity or group (within the meaning of Section 13(d)(3) of the Exchange Act),
other than any employee benefit plan (or related trust) sponsored or maintained
by the Company or any affiliated company, and “beneficial ownership” has the
meaning given the term in Rule 13d-3 under the Exchange Act.


(j)                “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.


(k)               “Committee” means the committee of the Board appointed by the
Company to administer the Plan pursuant to Article III, which shall be the
Compensation Committee of the Board of Directors of the Company, unless a
subcommittee is required as provided below or unless the Board of Directors of
the Company determines otherwise.  All members of the Committee shall be
“independent directors” under applicable listing standards of any national
securities exchange or system on which the Stock is then listed or reported. 
For actions which require that all of the members of the Committee constitute
“non‑employee directors” as defined in Rule 16b‑3, or any similar or successor
rule, or “outside directors” within the meaning of Code Section 162(m)(4)(C)(i),
as amended from time to time, the Committee shall consist of a subcommittee of
at least two members of the Compensation Committee meeting such qualifications.
In the event the Board of Directors of the Company exercises the authority of
the Committee in connection with the Plan or an Award as contemplated by Section
3.1(a), the term “Committee” shall refer to the Board of Directors of the
Company in connection with the Plan or with regard to that Award.
2

--------------------------------------------------------------------------------



(l)                 “Company” means Access National Corporation or any successor
thereto.


(m)               “Consultant” means a natural person who provides bona fide
consulting services to the Company or its Subsidiaries, provided the services
are not in connection with a capital-raising transaction and the person does not
directly or indirectly promote or maintain a market for the Company’s
securities.


(n)               “Disability” or “Disabled” means with respect to an Incentive
Stock Option, a Disability within the meaning of Code Section 22(e)(3).  As to
all other Awards, the Committee shall determine whether a Disability exists and
such determination shall be conclusive.


(o)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.


(p)               “Fair Market Value” of a Share means (i) the per Share price
at the close of business on the applicable principal U.S. market on the relevant
date if it is a trading date, or, if not, on the most recent date on which the
Stock was traded prior to such date, as reported by the national securities
exchange or system for the applicable principal U.S. market, or (ii) if, in the
opinion of the Committee, this method is inapplicable or inappropriate for any
reason, the fair market value as determined pursuant to a reasonable method
adopted by the Committee in good faith for such purpose.


(q)               “Good Reason” has the meaning set forth in any employment
agreement, or, if none, in any change of control agreement, then in effect
between the Participant and the Company or a subsidiary, if applicable, and, if
the Participant has no such agreement or if such agreement does not define the
term, “Good Reason” means (i) a material diminution in the Participant’s
authority, duties or responsibilities; (ii) a material diminution in the
Participant’s base compensation; or (iii) a relocation of the primary location
at which the Participant must perform services to a location that is more than
fifty (50) miles away.  The Participant is required to provide notice to the
Company of the existence of a condition described in this Section 2.1(q) within
a ninety (90) day period of the initial existence of the condition, upon the
notice of which the Company shall have thirty (30) days to remedy the
condition.  If the condition is remedied within thirty (30) days, then “Good
Reason” does not exist.  If the condition is not remedied within thirty (30)
days, then the Participant must resign within ninety (90) days of the expiration
of the remedy period for “Good Reason” to exist.
(r)                “Incentive Stock Option” or “ISO” means an option to purchase
Stock, granted under Article VI, which is designated as an incentive stock
option and is intended to meet the requirements of, and qualify for favorable
federal income tax treatment under, Code Section 422.


(s)               “Key Employee” means an officer or other key employee of the
Company or its Subsidiaries, who, in the opinion of the Committee, can
contribute significantly to the growth and profitability of, or perform services
of major importance to, the Company and its Subsidiaries.


(t)                “Non-Employee Director” means an individual who is a member
of the board of directors of the Company or any Subsidiary thereof who is not an
employee of the Company or any Subsidiary thereof.


(u)               “Nonqualified Stock Option” means an option to purchase Stock,
granted under Article VI, which is not intended to be an Incentive Stock Option
and is so designated.


(v)               “Option” means an Incentive Stock Option or a Nonqualified
Stock Option.
3

--------------------------------------------------------------------------------



(w)              “Participant” means a Key Employee, Non-Employee Director,
Consultant or Advisor who has been granted an Award under the Plan and whose
Award remains outstanding.


(x)                “Performance-Based Compensation Award” means any Award for
which exercise, full enjoyment or receipt thereof by the Participant is
contingent on satisfaction or achievement of the Performance Goal(s) applicable
thereto.  If a Performance-Based Compensation Award is intended to be
“performance‑based compensation” within the meaning of Code Section
162(m)(4)(C), the grant of the Award, the establishment of the Performance
Goal(s), the making of any modifications or adjustments and the determination of
satisfaction or achievement of the Performance Goal(s) shall be made during the
period or periods required under and in conformity with the requirements of Code
Section 162(m) therefor.  The terms and conditions of each Performance-Based
Compensation Award, including the Performance Goal(s) and Performance Period,
shall be set forth in an Agreement or in a subplan of the Plan that is
incorporated by reference into an Agreement.


(y)               “Performance Cash Award” means an Award of cash granted to a
Participant pursuant to Article XI.


(z)                “Performance Goal” means one or more performance measures or
goals set by the Committee in its discretion for each grant of a
Performance-Based Compensation Award.  The extent to which such performance
measures or goals are met will determine the amount or value of the
Performance-Based Compensation Award that a Participant is entitled to exercise,
receive or retain.  For purposes of the Plan, a Performance Goal may be
particular to a Participant, and may include any one or more of the following
performance criteria, either individually, alternatively or in any combination,
subset or component, applied to the performance of the Company as a whole or to
the performance of a Subsidiary, division, strategic business unit, line of
business or business segment, measured either quarterly, annually or
cumulatively over a period of years or partial years, in each case as specified
by the Committee in the Award:  (i) Stock value or increases therein, (ii) total
shareholder return, (iii) operating revenue, (iv) commodity revenue, (v)
tangible book value or tangible book value growth, tangible book value per share
or growth in tangible book value per share, (vi) earnings per share or earnings
per share growth (before or after one or more of taxes, interest, depreciation
and/or amortization), (vii) diluted earnings per share or earnings per share
growth (before or after one or more of taxes, interest, depreciation and/or
amortization), including fully diluted earnings per share after extraordinary
events, (viii) net earnings, (ix) earnings and/or earnings growth (before or
after one or more of taxes, interest, depreciation and/or amortization),
operating earnings and/or operating earnings growth, (x) profits or profit
growth (net profit, gross profit, operating profit, net operating profit,
economic profit, profit margins or other corporate profit measures), (xi) cash
flow, operating cash flow or free cash flow (either before or after dividends),
(xii) cash from operations, (xiii) operating or other expenses or growth
thereof, (xiv) operating efficiency, (xv) return on equity, (xvi) return on
tangible equity or return on tangible common equity, (xvii) return on assets,
net assets, capital or investment (including return on total capital or return
on invested capital), (xviii) return on operating revenue, (xix) sales or
revenues or growth thereof, (xx) deposits, loan and/or equity levels or growth
thereof, (xxi) working capital targets, (xxii) assets under management or growth
thereof, (xxiii) cost control measures, (xxiv) regulatory compliance, (xxv)
gross, operating or other margins, (xxvi) efficiency ratio (as generally
recognized and used for bank financial reporting and analysis), (xvii) operating
ratio, (xxviii) income or net income, (xxix) operating income, (xxx) interest
income, (xxxi) net interest income, (xxxii) net interest margin, (xxxiii)
non‑interest income, (xxxiv) non-interest expense, (xxxv) credit quality, net
charge-offs and/or non-performing assets (excluding such loans or classes of
loans as may be designated for exclusion), (xxxvi) percentage of non-accrual
loans to total loans or net charge-off ratio, (xxxvii) provision expense,
(xxxviii) productivity, (xxxix) customer satisfaction, (xl) satisfactory
internal or external audits, (xli) improvement of financial ratings, (xlii)
achievement of balance sheet or income statement objectives, (xliii) quality
measures, (xliv) regulatory exam results, (xlv) achievement of risk management
objectives, (xlvi) achievement of strategic performance objectives, (xlvii)
achievement of merger or acquisition objectives, (xlviii) implementation,
management or completion of critical projects or processes, (xlix) market
capitalization, (l) total enterprise value (market capitalization plus debt),
(li) economic value added, (lii) debt leverage (debt to capital), (lii) market
share, or (liv) any component or components of the foregoing (including, without
limitation, determination thereof, in the Committee’s sole discretion, with or
without the effect of discontinued operations and dispositions of business units
or segments, non‑recurring items, material extraordinary items that are both
unusual and infrequent, non-budgeted items, special charges, accruals for
acquisitions, reorganization and restructuring programs and/or changes in tax
law, accounting principles or other such laws or provisions affecting the
Company’s reported results). Performance Goals may include a threshold level of
performance below which no payment or vesting may occur, levels of performance
at which specified payments or specified vesting will occur, and a maximum level
of performance above which no additional payment or vesting will occur. 
Performance Goals may be absolute in their terms or measured against or in
relationship to a pre-established target, the Company’s budget or budgeted
results, previous period results, a market index, a designated comparison group
of other companies comparably, similarly or otherwise situated, or any
combination thereof.  The Committee shall determine the Performance Period
during which a Performance Goal must be met, and attainment of Performance Goals
shall be subject to certification by the Committee. The Committee retains the
discretion to adjust the compensation or economic benefit due upon attainment of
Performance Goals and to adjust the Performance Goals themselves, provided that,
with respect to an Award intended to be “performance‑based compensation” within
the meaning of Code Section 162(m)(4)(C), any such adjustment shall be made only
in conformity with the requirements of Code Section 162(m).
4

--------------------------------------------------------------------------------



(aa)             “Performance Period” means the time period during which a
Performance Goal must be met in connection with a Performance-Based Compensation
Award.  Such time period shall be set by the Committee, provided, however, that
the Performance Period shall not be less than one year, subject to applicable
provisions regarding accelerated vesting events.


(bb)             “Performance Unit” means an Award, designated as a Performance
Unit, granted to a Participant pursuant to Article X, valued by reference to the
Fair Market Value of Stock or valued as a fixed dollar amount, and subject to
achievement or satisfaction of one or more Performance Goals.  Performance Units
are payable in cash, Stock or a combination thereof.  Even to the extent a
Performance Unit is denoted by reference to Shares of Stock and is payable in
Stock, the receipt of a Performance Unit Award does not constitute receipt of
the underlying Shares.


(cc)              “Period of Restriction” means the period during which Shares
of Restricted Stock are subject to a substantial risk of forfeiture and/or
subject to limitations on transfer, pursuant to Article VII, or the period
during which Restricted Stock Units are subject to vesting requirements,
pursuant to Article VIII.  The relevant restriction may lapse based on a period
of time or after meeting performance criteria specified by the Committee, or
both.  When a Period of Restriction lapses solely based on a period of time, the
length of such period of time shall not be less than one year, subject to
applicable provisions regarding accelerated vesting.


(dd)             “Restricted Stock” means an Award of Stock granted to a
Participant pursuant to Article VII, which is subject to a substantial risk of
forfeiture and/or subject to limitations on transferability until the designated
conditions for the lapse of such restrictions are satisfied.


(ee)              “Restricted Stock Unit” or “RSU” means an Award designated as
a Restricted Stock Unit, which is a bookkeeping entry granted to a Participant
pursuant to Article VIII, valued by reference to the Fair Market Value of Stock,
and subject to vesting requirements.  Restricted Stock Units are payable in
cash, Stock or a combination thereof.  Even to the extent a Restricted Stock
Unit is denoted by reference to Shares of Stock and is payable in Stock, the
receipt of a Restricted Stock Unit Award does not constitute receipt of the
underlying Shares.


(ff)               “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act, including any corresponding subsequent rule or any amendments enacted after
the Effective Date.


(gg)             “Stock” or “Shares” means the common stock of the Company.


(hh)             “Stock Appreciation Right” or “SAR” means an Award, designated
as a stock appreciation right, granted to a Participant pursuant to Article IX,
and payable in cash, Stock or a combination thereof.
(ii)               “10% Shareholder” means a person who owns, directly or
indirectly, stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary of the Company. 
Indirect ownership of stock shall be determined in accordance with Code Section
424(d).


(jj)               For purposes of Incentive Stock Options, “Subsidiary” shall
mean a corporation at least fifty percent (50%) of the total combined voting
power of all classes of stock of which is owned by the Company, either directly
or through one or more of its Subsidiaries.  For purposes of all Awards other
than Incentive Stock Options, “Subsidiary” shall mean any entity that would be
considered a single employer with the Company within the meaning of Code Section
414(b) or Code Section 414(c), except to the extent a different definition is
required under Code Section 409A.
5

--------------------------------------------------------------------------------



ARTICLE III
Administration


3.1           The Committee.


(a)                The Plan shall be administered by the Committee which shall
have all powers necessary or desirable for such administration.  To the extent
required by Rule 16b-3, all Awards shall be made by members of the Committee who
are “non-employee directors” as that term is defined in Rule 16b-3, or by the
Board.  Awards that are intended to be “performance‑based compensation” within
the meaning of Code Section 162(m)(4)(C) shall be made by the Committee, or
subcommittee of the Committee, comprised solely of two or more “outside
directors” as that term is defined for purposes of Code Section
162(m)(4)(C)(i).  In the event the Board determines that a member of the
Committee (or any applicable subcommittee) was not an “independent director”
under applicable listing standards of any national securities exchange or system
on which the Stock is then listed or reported, was not a “non‑employee director”
as defined in Rule 16b‑3, and/or was not an “outside director” as that term is
defined for purposes of Code Section 162(m)(4)(C)(i), as applicable, on the
Award Date, such determination shall not invalidate the Award and the Award
shall remain valid in accordance with its terms.  Except as required under
Section 2.1(x), any authority granted to the Committee may also be exercised by
the full Board.


(b)               The express grant in this Plan of any specific power to the
Committee shall not be construed as limiting any power or authority of the
Committee.  In addition to any other powers and, subject to the provisions of
the Plan, the Committee shall have the following specific powers:  (i) to
determine the terms and conditions upon which the Awards may be made and
exercised; (ii) to determine all terms and provisions of each Agreement, which
need not be identical; (iii) to construe and interpret the Agreements and the
Plan, including the ability to resolve any ambiguities and define any terms;
(iv) to establish, amend or waive rules or regulations for the Plan’s
administration; (v) in limited circumstances, generally involving death,
disability, termination of employment (including retirement) or a Change of
Control, to accelerate the exercisability of any Award or the termination of any
Period of Restriction or other restrictions imposed under the Plan to the extent
permitted by Code Section 409A; and (vi) to make all other determinations and
take all other actions necessary or advisable for the administration of the
Plan.  The interpretation and construction of any provisions of the Plan or an
Agreement by the Committee shall be final and conclusive.  In the event of a
conflict or inconsistency between the Plan and any Agreement, the Plan shall
govern, and the Agreement shall be interpreted to minimize or eliminate any such
conflict or inconsistency.
    (c)               The Committee may consult with counsel, who may be counsel
to the Company, and shall not incur any liability for any action taken in good
faith in reliance upon the advice of counsel.
    (d)               The Committee, in its discretion, may delegate to the
Chief Executive Officer of the Company (acting alone) or to the Chief Financial
Officer and the Chief Banking Officer of the Company (acting jointly) all or
part of the Committee’s authority and duties with respect to Awards to
individuals who are not subject to the reporting and other provisions of Section
16 of the Exchange Act. The Committee may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Committee’s delegee or delegees that were consistent with the terms of the
Plan.
3.2           Selection of Participants.  The Committee shall have the authority
to grant Awards under the Plan, from time to time, to such Key Employees,
Non-Employee Directors, Consultants and Advisors as may be selected by the
Committee.  Each Award shall be evidenced by an Agreement.


3.3           Decisions Binding.  All determinations and decisions made by the
Board or the Committee pursuant to the provisions of the Plan shall be final,
conclusive and binding.
6

--------------------------------------------------------------------------------



3.4           Rule l6b-3 Requirements.  Notwithstanding any provision of the
Plan to the contrary, the Board or the Committee may impose such conditions on
any Award, and amend the Plan in any such respects, as may be required to
satisfy the requirements of Rule 16b-3.


3.5           Code Section 162(m).  Notwithstanding any provision of the Plan to
the contrary, the Plan is intended to give the Committee the authority to grant
Awards that qualify as performance‑based compensation under Code Section
162(m)(4)(C) as well as Awards that do not so qualify.   Any provision of the
Plan that would prevent an Award that the Committee intends to qualify as
performance-based compensation under Code Section 162(m)(4)(C) from so
qualifying shall be administered, interpreted, and construed to carry out such
intention, and any provision that cannot be so administered, interpreted, and
construed shall to that extent be disregarded.


3.6           Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.


ARTICLE IV
Stock Subject to the Plan


4.1           Number of Shares.


(a)                Subject to adjustment as provided in Article XIII, the
maximum aggregate number of Shares that may be issued pursuant to Awards made
under the Plan shall not exceed 1,500,000.  Except as provided in Section 4.2,
the issuance of Shares in connection with the exercise of, or as other payment
for, Awards under the Plan shall reduce the number of Shares available for
future Awards under the Plan.


(b)               Subject to adjustment as provided in Article XIII, no more
than an aggregate of 1,500,000 Shares may be issued pursuant to the exercise of
Incentive Stock Options granted under the Plan (including shares issued pursuant
to the exercise of Incentive Stock Options that are the subject of disqualifying
dispositions within the meaning of Code Sections 421 and 422).


4.2           Lapsed Awards or Forfeited Shares.  If any Award granted under
this Plan terminates, expires, or lapses for any reason other than by virtue of
exercise or settlement of the Award, or if Shares issued pursuant to Awards are
forfeited, any Stock subject to such Award again shall be available for the
grant of an Award under the Plan.


4.3           Use of Shares as Payment of Exercise Price or Taxes.  Shares
withheld by the Company, delivered by the Participant, or otherwise used to pay
the Option Price pursuant to the exercise of an Option or the SAR Exercise Price
pursuant to the exercise of a SAR shall not be available for future Awards under
the Plan.  Shares withheld by the Company, delivered by the Participant, or
otherwise used to satisfy payment of withholding taxes associated with an Award
shall not be available for future Awards under the Plan.  To the extent Shares
are delivered or withheld pursuant to the exercise of an Option or a SAR, the
number of underlying Shares as to which the exercise related shall be counted
against the number of Shares available for future Awards under the Plan, as
opposed to counting only those Shares issued upon exercise.


4.4           Per-Participant Annual Limit.  The maximum number of Shares with
respect to which Awards may be granted in any calendar year to any Participant
during such calendar year shall be 50,000 in the aggregate, provided, however,
that the maximum number of Shares with respect to which Awards may be granted in
any calendar year to any Non-Employee Director shall be 10,000 in the
aggregate.  The maximum dollar amount of cash Awards granted in any calendar
year to any Participant shall be $200,000 in the aggregate.
7

--------------------------------------------------------------------------------



4.5           No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award thereunder.  The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional Shares or whether such fractional Shares or any
rights thereto shall be forfeited or otherwise eliminated.


4.6           Holding Period.  Shares acquired by an “executive officer” of the
Company (as defined in Rule 3b-7 of the Exchange Act) in connection with an
Award under the Plan shall be subject to a holding period following the
applicable payment, vesting or exercise date of the Award in accordance with the
terms of the Company’s Stock Ownership and Patronage Policy or similar policy as
such may be in effect from time to time (typically 36 months).  If at any time
there is no such policy in effect at the Company or such policy does not provide
for a minimum holding period, the terms of any holding period will be set forth
in the Award Agreement.


ARTICLE V
Eligibility


Persons eligible to participate in the Plan include (i) all employees of the
Company and its Subsidiaries (including any entity that becomes a Subsidiary
after the Effective Date) who, in the opinion of the Committee, are Key
Employees, (ii) all Non-Employee Directors, and (iii) all individuals providing
bona fide consulting or advisory services to the Company or its Subsidiaries
(including any entity that becomes a Subsidiary after the Effective Date) who,
in the opinion of the Committee, are Consultants or Advisors.  The grant of an
Award shall not obligate the Company to pay a Key Employee, Non-Employee
Director, Consultant or Advisor any particular amount of remuneration, to
continue the employment of a Key Employee or the service of a Non-Employee
Director, Consultant or Advisor after the grant, or to make further grants to a
Key Employee, Non-Employee Director, Consultant or Advisor at any time
thereafter.


ARTICLE VI
Stock Options


6.1           Grants of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to such Key Employees, Non-Employee Directors,
Consultants or Advisors at any time and from time to time as shall be determined
by the Committee.  The Committee shall have complete discretion in determining
the number of Shares subject to Options granted to each Participant, provided,
however, that only Nonqualified Stock Options may be granted to Non-Employee
Directors, Consultants and Advisors.


6.2           Option Agreement.  Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option Price (as
hereinafter defined), the duration of the Option, the number of Shares to which
the Option pertains, any conditions imposed upon the exercisability of the
Option, and such other provisions as the Committee shall determine, provided,
however, that, if the exercisability of an Option is subject solely to
time-based conditions, the length of such period of time shall not be less than
one year, subject to applicable provisions regarding accelerated vesting.  The
Agreement shall specify whether the Option is intended to be an Incentive Stock
Option or Nonqualified Stock Option, provided, however, that if an Option is
intended to be an Incentive Stock Option but fails to be such for any reason, it
shall continue in full force and effect as a Nonqualified Stock Option.  No
Option may be exercised after the expiration of its term or, except as set forth
in the Participant’s stock option Agreement, after the termination of the
Participant’s employment or service.  The Committee shall set forth in the
Participant’s Agreement when, and under what circumstances, an Option may be
exercised after termination of the Participant’s employment or period of
service, provided that no Incentive Stock Option may be exercised after (a)
three months from the Participant’s termination of employment with the Company
for reasons other than Disability or death, or (b) one year from the
Participant’s termination of employment on account of Disability or death.  The
Committee may, in its sole discretion, amend a previously granted Incentive
Stock Option to provide for more liberal exercise provisions, provided, however,
that if the Incentive Stock Option as amended no longer meets the requirements
of Code Section 422, and, as a result the Option no longer qualifies for
favorable federal income tax treatment under Code Section 422, the amendment
shall not become effective without the written consent of the Participant.


6.3           Option Price.  The exercise price per share of Stock covered by an
Option (“Option Price”) shall be determined by the Committee subject to the
limitations described in this Section 6.3 and the Plan.  The Option Price shall
not be less than 100% of the Fair Market Value of such Stock on the Award Date. 
In addition, an ISO granted to a Key Employee who, at the time of grant, is a
10% Shareholder, shall have an Option Price which is at least equal to 110% of
the Fair Market Value of the Stock on the Award Date.
8

--------------------------------------------------------------------------------



6.4           Duration of Options.  Each Option shall expire at such time as the
Committee shall determine at the time of grant, provided, however, that no
Option shall be exercisable later than the fifth (5th) anniversary of its Award
Date.  In no event shall an ISO granted to a Key Employee who, at the time of
grant, is a 10% Shareholder, be exercisable later than the fifth (5th)
anniversary of its Award Date.


6.5           Exercisability.


(a)               Options granted under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
determine, which need not be the same for all Participants.


(b)               An Incentive Stock Option, by its terms, shall be exercisable
in any calendar year only to the extent that the aggregate Fair Market Value
(determined at the Award Date) of the Stock with respect to which Incentive
Stock Options are exercisable by the Participant for the first time during the
calendar year does not exceed $100,000 (the “Limitation Amount”).  Incentive
Stock Options granted under the Plan and all other plans of the Company and any
Subsidiary shall be aggregated for purposes of determining whether the
Limitation Amount has been exceeded.  The Committee may impose such conditions
as it deems appropriate on an Incentive Stock Option to ensure that the
foregoing requirement is met.  If Incentive Stock Options that first become
exercisable in a calendar year exceed the Limitation Amount, the excess Options
will be treated as Nonqualified Stock Options to the extent permitted by law.


6.6           Method of Exercise.  Options shall be exercised by the delivery of
a written notice to the Company in the form (which may be electronic) prescribed
by the Committee (or its delegee) setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares and payment of (or an arrangement satisfactory to the Company for the
Participant to pay) any tax withholding required in connection with the Option
exercise.  The Option Price shall be payable to the Company in full either (a)
in cash, (b) by delivery of Shares of Stock that the Participant has previously
acquired and owned valued at Fair Market Value at the time of exercise, (c) by
delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to deliver promptly to the Company, from the sale
proceeds with respect to the sale of Stock, the amount necessary to pay the
Option Price and, if necessary, applicable withholding taxes, (d) by the Company
withholding Shares otherwise issuable upon the exercise valued at Fair Market
Value at the time of exercise, or (e) by a combination of the foregoing. As soon
as practicable, after receipt of written notice and payment of the Option Price
and completion of payment of (or an arrangement satisfactory to the Company for
the Participant to pay) any tax withholding required in connection with the
Option exercise, the Company shall, in the Committee’s discretion, either
deliver to the Participant stock certificates in an appropriate amount based
upon the number of Options exercised, issued in the Participant’s name, or
deliver the appropriate number of Shares in book-entry or electronic form.


6.7           Restrictions on Stock Transferability.  The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under the applicable federal securities law, under the requirements
of any national securities exchange or system on which the Stock is then listed
or reported, and under any blue sky or state securities laws applicable to such
Shares.  The Committee may specify in an Agreement that Stock delivered on
exercise of an Option is Restricted Stock or Stock subject to a buyback right by
the Company in the amount of, or based on, the Option Price therefor in the
event the Participant does not complete a specified service period after
exercise.


6.8           Nontransferability of Options.


(a)                In general, no Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than upon the death of the Participant in accordance with Section
17.11.  Further, Options granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or his guardian or
legal representative.


9

--------------------------------------------------------------------------------

(b)               Notwithstanding the provisions of Section 6.8(a) and subject
to federal and state securities laws, including Rule 16b-3, the Committee may
grant or amend Nonqualified Stock Options that permit a Participant to transfer
the Options to his spouse, lineal ascendants and/or lineal descendants, to a
trust for the benefit of such persons, or to a partnership, limited liability
company, or other entity the only partners, members, or interest-holders of
which are such persons, provided that the Nonqualified Stock Option may not
again be transferred other than to the Participant originally receiving the
Option or to an individual, trust, partnership, limited liability company or
other entity to which such Participant could have transferred the Option
pursuant to this Section 6.8(b).  Consideration may not be paid for the transfer
of Options.  The transferee of an Option shall be subject to all conditions
applicable to the Option prior to its transfer.  The Agreement granting the
Option shall set forth the transfer conditions and restrictions.  The Committee
may impose on any transferable Option and on Stock issued upon the exercise of
an Option such limitations and conditions as the Committee deems appropriate. 
Any such transfer supersedes any Beneficiary designation made under Section
17.11 with respect to the transferred Nonqualified Stock Options.


6.9           Disqualifying Disposition of Shares Issued on Exercise of an ISO. 
If a Participant makes a “disposition” (within the meaning of Code Section
424(c)) of Shares issued upon exercise of an ISO within two (2) years from the
Award Date or within one (1) year from the date the Shares are transferred to
the Participant, the Participant shall, within ten (10) days of disposition,
notify the Committee (or its delegee) in order that any income realized as a
result of such disposition can be properly reported by the Company on IRS forms
W-2 or 1099.


6.10         Shareholder Rights.  A Participant holding Options shall have no
right to vote the underlying Shares, no right to receive dividends on the
underlying Shares, and no other rights as a shareholder until after the exercise
of the Options and the issuance of the underlying Shares.


ARTICLE VII
Restricted Stock


7.1           Grant of Restricted Stock.  Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant shares of
Restricted Stock under the Plan to such Key Employees, Non-Employee Directors,
Consultants or Advisors and in such amounts as it shall determine.  Participants
receiving Restricted Stock Awards are not required to pay the Company therefor
(except for applicable tax withholding) other than the rendering of services. 
If determined by the Committee, custody of Shares of Restricted Stock may be
retained by the Company until the termination of the Period of Restriction
pertaining thereto.


7.2           Restricted Stock Agreement.  Each Restricted Stock Award shall be
evidenced by an Agreement that shall specify the Period of Restriction, the
number of Restricted Stock Shares granted, and, if applicable, any Performance
Period and Performance Goal(s), and such other provisions as the Committee shall
determine.


7.3           Transferability.  Except as provided in this Article VII and
subject to the limitation in the next sentence, the Shares of Restricted Stock
granted hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the termination of the applicable Period of
Restriction or upon earlier satisfaction of other conditions as specified by the
Committee in its sole discretion and set forth in the Agreement.  All rights
with respect to the Restricted Stock granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant or his
guardian or legal representative.


7.4           Other Restrictions.  The Committee shall impose such other
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, restrictions under
applicable federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions or
otherwise denote the Restricted Stock as restricted, if issued in book-entry or
electronic form.
10

--------------------------------------------------------------------------------



7.5           Certificate Legend.  In addition to any other legends placed on
certificates, or to which Shares of Restricted Stock issued in book-entry or
electronic form are made subject, pursuant to Section 7.4, any Award of
Restricted Stock issued in book-entry or electronic form shall be subject to the
following legend, and any certificates representing shares of Restricted Stock
granted pursuant to the Plan shall bear the following legend:


The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Access National Corporation
2017 Equity Compensation Plan, in the rules and administrative procedures
adopted pursuant to such Plan, and in a restricted stock agreement dated <<date
of grant>>.  A copy of the Plan, such rules and procedures, and such restricted
stock agreement may be obtained from the Corporate Secretary of Access National
Corporation.


7.6           Removal of Restrictions.  Except as otherwise provided in this
Article VII, the Agreement, or applicable law or regulation, Shares of
Restricted Stock covered by each Restricted Stock Award made under the Plan
shall become freely transferable by the Participant after the last day of the
Period of Restriction, and, where applicable, after a determination of the
satisfaction or achievement of any applicable Performance Goal(s).  Once the
Shares are released from the restrictions, the Participant shall be entitled to
have the legend required by Section 7.5 removed from his Stock certificate or
similar notation removed from such Shares if issued in book-entry or electronic
form.


7.7           Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares.


7.8           Dividends and Other Distributions.  During the Period of
Restriction, all dividends and other distributions paid with respect to Shares
of Restricted Stock (whether in cash, property or Shares) shall be registered in
the name of the recipient of the Restricted Stock Award and held by the Company
until payable or forfeited pursuant to the terms of the Award.  Such dividends
and other distributions shall be subject to the same restrictions on
transferability and vesting as the Shares of Restricted Stock with respect to
which they were paid and shall, to the extent vested, be paid when and to the
extent the underlying Shares of Restricted Stock are vested and freed of
restrictions (subject to any delay in payment required by Code Section 409A, if
applicable).  The Committee is expressly authorized to provide for dividend
accumulation that results in deferred compensation covered by Code Section 409A,
as well as dividend accumulation that does not result in deferred compensation
covered by Code Section 409A.


ARTICLE VIII
Restricted Stock Units


8.1           Grant of Restricted Stock Units.  Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units under the Plan (with one Unit representing one
Share) to such Key Employees, Non-Employee Directors, Consultants or Advisors
and in such amounts as it shall determine.  Participants receiving Restricted
Stock Unit Awards are not required to pay the Company therefor (except for
applicable tax withholding) other than the rendering of services.  The Committee
is expressly authorized to grant Restricted Stock Units that are deferred
compensation covered by Code Section 409A, as well as Restricted Stock Units
that are not deferred compensation covered by Code Section 409A.


8.2           Restricted Stock Unit Agreement.  Each Restricted Stock Unit Award
shall be evidenced by an Agreement that shall specify the Period of Restriction,
the number of Restricted Stock Units granted, and if applicable, any Performance
Period and Performance Goal(s), and such other provisions as the Committee shall
determine.


A participant holding Restricted Stock Units shall have no right to deemed
dividends or other distributions with respect to such Restricted Stock Units
unless the Committee provides otherwise in the Agreement.  The Committee may
provide in the Agreement for deemed dividends or distributions with respect to
Restricted Stock Units, provided that any such deemed dividends or distributions
shall be subject to the same restrictions, vesting and payment as the Restricted
Stock Units to which they are attributable and provided further that any such
deemed dividends or distributions may be accumulated but not paid unless and
until the Period of Restriction applicable to the Restricted Stock Units has
ended and any applicable Performance Goals have been met (subject to any delay
in payment required by Code Section 409A, if applicable).  A Participant holding
Restricted Stock Units shall have no right to vote the Shares represented by
such Restricted Stock Units unless and until the Participant actually receives
such Shares.
11

--------------------------------------------------------------------------------



8.3           Payment after Lapse of Restrictions.  Subject to the provisions of
the Agreement, upon the lapse of restrictions with respect to a Restricted Stock
Unit, the Participant is entitled to receive, without any payment to the Company
(other than required tax withholding), an amount (the “RSU Value”) equal to the
product of multiplying (a) the number of Shares equal to the number of
Restricted Stock Units with respect to which the restrictions lapse by (b) the
Fair Market Value per Share on the date the restrictions lapse.


The Agreement may provide for payment of the RSU Value at the time of the lapse
of restrictions or, on an elective or non‑elective basis, for payment of the RSU
Value at a later date, adjusted (if so provided in the Agreement) from the date
of the lapse of restrictions based on an interest, dividend equivalent,
earnings, or other basis (including deemed investment of the RSU Value in
Shares) set out in the Agreement (the “adjusted RSU Value”).


Payment of the RSU Value or adjusted RSU Value to the Participant shall be made
in Shares, in cash or a combination thereof as determined by the Committee,
either at the time of the Award or thereafter, and as provided in the
Agreement.  To the extent payment of the RSU Value or adjusted RSU Value to the
Participant is made in Shares, such Shares shall be valued at the Fair Market
Value on the date the restrictions therefor lapse in the case of an immediate
payment or at the Fair Market Value on the date of settlement in the event of an
elective or non‑elective delayed payment.  The Committee may specify in a
Restricted Stock Unit Agreement that the Shares which are delivered upon payment
of the RSU Value or adjusted RSU Value may be Restricted Stock pursuant to
Article VII and subject to such further restrictions and vesting as provided in
the Restricted Stock Unit Agreement.


8.4           Nontransferability of Restricted Stock Units.  No Restricted Stock
Unit granted under the Plan, and no right to receive payment in connection
therewith, may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than upon the death of the Participant in accordance with
Section 17.11.  Further, all Restricted Stock Units, and rights in connection
therewith, granted to a Participant under the Plan shall be exercisable during
his lifetime only by such Participant or his guardian or legal representative.


ARTICLE IX
Stock Appreciation Rights


9.1           Grant of Stock Appreciation Rights.  Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Stock Appreciation Rights under the Plan to such Key Employees,
Non-Employee Directors, Consultants or Advisors and in such amounts as it shall
determine.


9.2           SAR Agreement.  Each SAR grant shall be evidenced by an Agreement
that shall specify its terms and conditions, which terms and conditions shall be
determined by the Committee, subject to the limitations set forth in this
Section 9.2.  The per Share exercise price of a SAR (the “SAR Exercise Price”)
shall not be less than 100% of the Fair Market Value of a Share on the Award
Date.  If the exercisability of a SAR is subject solely to time-based
conditions, the length of such period of time shall not be less than one year,
subject to applicable provisions regarding accelerated vesting.


9.3           Exercisability of SARs.  SARs may be exercised upon whatever terms
and conditions the Committee, in its sole discretion, imposes upon such SARs,
subject to the limitations set forth in Section 9.2.


9.4           Other Conditions Applicable to SARs.  In no event shall the term
of any SAR granted under the Plan exceed ten (10) years from the Award Date.  A
SAR may be exercised only when the Fair Market Value of a Share exceeds the SAR
Exercise Price.  A SAR shall be exercised by delivery to the Committee (or its
delegee) of a written notice of exercise in the form (which may be electronic)
prescribed by the Committee (or its delegee).


9.5           Payment after Exercise of SARs.  Subject to the provisions of the
Agreement, upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company therefor (except for required tax
withholding), an amount (the “SAR Value”) equal to the product of multiplying
(i) the number of Shares with respect to which the SAR is exercised by (ii) an
amount equal to the excess of (A) the Fair Market Value per Share on the date of
exercise of the SAR over (B) the SAR Exercise Price.


Payment of the SAR Value to the Participant shall be made at the time of
exercise in Shares, in cash or in a combination thereof as determined by the
Committee.  To the extent payment of the SAR Value to the Participant is made in
Shares, such Shares shall be valued at the Fair Market Value on the date of
exercise.  The Committee may specify in a SAR Agreement that the Shares which
are delivered upon payment of the SAR Value may be Restricted Stock pursuant to
Article VII and subject to such further restrictions and vesting as provided in
the SAR Agreement.


9.6           Nontransferability of SARs.  No SAR granted under the Plan, and no
right to receive payment in connection therewith, may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than upon the
death of the Participant in accordance with Section 17.11.  Further, all SARs,
and rights in connection therewith, granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant or his
guardian or legal representative.
12

--------------------------------------------------------------------------------



ARTICLE X
Performance Units


10.1         Grant of Performance Units.  Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant
Performance Units under the Plan to such Key Employees, Non-Employee Directors,
Consultants or Advisors and in such amounts as it shall determine.  Participants
receiving such Awards are not required to pay the Company therefor (except for
applicable tax withholding) other than the rendering of services.  The Committee
is expressly authorized to grant Performance Units that are deferred
compensation covered by Code Section 409A, as well as Performance Units that are
not deferred compensation covered by Code Section 409A.


10.2         Performance Unit Agreement. Each Performance Unit is intended to be
a Performance-Based Compensation Award, and the terms and conditions of each
such Award, including the Performance Goal(s) and Performance Period, shall be
set forth in an Agreement or in a subplan of the Plan that is incorporated by
reference into an Agreement. The Committee shall set the Performance Goal(s) in
its discretion for each Participant who is granted a Performance Unit.


A Participant holding Performance Units shall have no right to dividend
equivalents with respect to such Performance Units unless the Committee provides
otherwise in the Agreement.  The Committee may provide in the Agreement for
dividend equivalents with respect to Performance Units, provided that any such
dividend equivalents shall be subject to the same restrictions, vesting and
payment as the Performance Units to which they are attributable and provided
further that any such dividend equivalents may be accumulated but not paid
unless and until the applicable Performance Goals have been met (subject to any
delay in payment required by Code Section 409A, if applicable).  A Participant
holding Performance Units shall have no right to vote the Shares represented by
such Performance Units unless and until the Participant actually receives such
Shares.


10.3         Settlement of Performance Units.  After a Performance Period has
ended, the holder of a Performance Unit shall be entitled to receive the value
thereof based on the degree to which the Performance Goal(s) and other
conditions established by the Committee and set forth in the Agreement (or in a
subplan of the Plan that is incorporated by reference into an Agreement) have
been satisfied.  Payment of the amount to which a Participant shall be entitled
upon the settlement of a Performance Unit shall be made in cash, Stock or a
combination thereof as determined by the Committee.


10.4         Nontransferability of Performance Units.  No Performance Unit
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than upon the death of the Participant in
accordance with Section 17.11.  All rights with respect to Performance Units
granted to a Participant under the Plan shall be exercisable during his lifetime
only by such Participant or his guardian or legal representative.


ARTICLE XI
Performance Cash Awards


A Performance Cash Award may be granted upon the attainment during a Performance
Period of one or more Performance Goals.  Subject to the terms and conditions of
the Plan, Performance Cash Awards may be granted to such Key Employees,
Non-Employee Directors, Consultants or Advisors at any time and from time to
time as shall be determined by the Committee.  The terms and conditions of any
Performance Cash Award, including the Performance Goal(s) and Performance
Period, shall be determined by the Committee in its discretion and shall be set
forth in an Agreement or in a subplan of the Plan that is incorporated by
reference into an Agreement.  The Committee is expressly authorized to grant
Performance Cash Awards that are deferred compensation covered by Code Section
409A, as well as Performance Cash Awards that are not deferred compensation
covered by Code Section 409A.
13

--------------------------------------------------------------------------------



ARTICLE XII
Termination of Employment or Service


12.1         Termination Due to Retirement.  Unless otherwise provided in the
Agreement, in the event that a Participant terminates his employment or service
with the Company or one of its Subsidiaries due to retirement (as defined in
such applicable rules or policy of the Company in effect at the time), then,
provided no Cause exists to terminate such Participant’s employment or service,
(a) all Options or Stock Appreciation Rights held by the Participant that are
not already vested or exercisable shall be automatically vested and exercisable,
(b) any remaining Period of Restriction applicable to the unvested portion of
each Award of Restricted Stock or Restricted Stock Units held by the Participant
that is solely based on a period of time shall automatically lapse, and (c) the
unvested portion of each Award held by the Participant that is subject to
achievement or satisfaction of any Performance Goal(s) during any Performance
Period shall be automatically forfeited to the Company.


12.2         Termination Due to Death or Disability.  Unless otherwise provided
in the Agreement, in the event a Participant’s employment or service is
terminated because of death or Disability, (a) all Options or Stock Appreciation
Rights held by the Participant that are not already vested or exercisable shall
be automatically vested and exercisable, (b) any remaining Period of Restriction
applicable to the unvested portion of each Award of Restricted Stock or
Restricted Stock Units held by the Participant that is solely based on a period
of time shall automatically lapse, and (c) the unvested portion of each Award
held by the Participant that is subject to achievement or satisfaction of any
Performance Goal(s) during any Performance Period shall be automatically
forfeited to the Company.


12.3         Involuntary Termination or Termination for Good Reason.  Unless
otherwise provided in the Agreement, upon an involuntary separation from
employment or service of a Participant (excluding a termination for Cause but
including a voluntary resignation for Good Reason) not occurring in connection
with a Change of Control, the Committee may, in its sole discretion, waive the
automatic forfeiture of any or all of the unvested portion of each Award held by
the Participant and provide for such vesting as its deems appropriate.


12.4         Termination for Cause.  Unless otherwise provided in the Agreement,
in the event a Participant’s employment or service is terminated for Cause, the
unvested portion and the vested portion not yet paid or exercised of each Award
held by the Participant shall be automatically forfeited to the Company and no
further exercise of an Option or a SAR shall be allowed.


12.5         Termination for Other Reasons.  Unless otherwise provided in the
Agreement, upon a voluntary or involuntary separation from employment or service
of a Participant where none of Sections 12.1, 12.2, 12.3, or 12.4 applies, the
unvested portion of each Award held by the Participant shall be automatically
forfeited to the Company, the vested portion not yet exercised of each Option or
SAR held by the Participant shall be automatically forfeited to the Company and
no further exercise of an Option or a SAR shall be allowed.


Article XIII
Change in Capital Structure


13.1         Effect of Change in Capital Structure.  In the event of a stock
dividend, stock split or combination of shares, spin-off, recapitalization or
merger in which the Company is the surviving corporation, or other change in the
Company’s capital stock (including, but not limited to, the creation or issuance
to shareholders generally of rights, options or warrants for the purchase of
common stock or preferred stock of the Company), the number and kind of Shares
or securities of the Company to be issued under the Plan (under outstanding
Awards and Awards to be granted in the future), the Option Price of Options
and/or SAR Exercise Price of SARs, the annual limits on and the aggregate number
and kind of Shares for which Awards thereafter may be made, and other relevant
provisions shall be proportionately, equitably and appropriately adjusted by the
Committee, whose determination shall be binding on all persons.  If the
adjustment would produce fractional shares with respect to any Award, the
Committee may adjust appropriately the number of shares covered by the Award so
as to eliminate the fractional shares.  Where an Award being adjusted is an ISO
or is subject to or falls under an exemption from Code Section 409A, the
adjustment shall also be effected so as to comply with Code Section 424(a) and
not to constitute a modification within the meaning of Code Section 424(h) or
Code Section 409A, as applicable.
14

--------------------------------------------------------------------------------



13.2         Authority.  Notwithstanding any provision of the Plan to the
contrary, the Committee may take the foregoing actions without the consent of
any Participant, and the Committee’s determination shall be conclusive and
binding on all persons for all purposes.


13.3         Manner of Adjustment.  Adjustments made by the Committee pursuant
to this Article XIII to outstanding Awards shall be made as appropriate to
maintain favorable tax and/or accounting treatment.


ARTICLE XIV
Change of Control


14.1         Effect of Change of Control.  In the event of a Change of Control
of the Company, the Committee, as constituted before such Change of Control, in
its sole discretion and without the consent of the Participant, may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the purchase,
settlement or cancellation of any such Award by the Company, for an amount of
cash equal to the amount which could have been obtained upon the exercise of
such Award or realization of such Participant’s rights had such Award been
currently exercisable or payable; (ii) make such adjustment to any such Award
then outstanding as the Committee deems appropriate to reflect such Change of
Control and to retain the economic value of the Award; or (iii) cause any such
Award then outstanding to be assumed, or new rights substituted therefor, by the
acquiring or surviving corporation in such Change of Control.  Where an Award is
subject to or falls under an exemption from Code Section 409A, this Article XIV
will be applied in a manner so as to comply with Code Section 409A or to
maintain the exemption from Code Section 409A, as applicable.


14.2         Acceleration Principles in the Event of a Change of Control.  The
Committee may provide in each applicable Award Agreement or any subplan
governing an Award for acceleration of the vesting, delivery and exercisability
of, and the lapse of vesting restrictions with respect to, an Award, and for the
replacement of a stock-settled Award with a cash-settled Award, in connection
with a Change of Control.


(a)                Awards Subject to Time-Based Vesting.  In the event of a
Change of Control, any Award for which exercise or vesting is subject solely to
time-based conditions shall become fully vested without regard to any other
terms of the Award but only if either (1) the successor company does not assume,
convert, continue, or otherwise replace the Award on proportionate and equitable
terms or (2) the successor company does assume, convert, continue, or otherwise
replace the Award on proportionate and equitable terms and the Participant is
terminated without cause on or within twenty-four (24) months following the
Change of Control.
(b)               Awards Subject to Performance-Based Vesting.  In the event of
a Change of Control prior to the end of any Performance Period, the unvested
portion of any Award held by a Participant that is subject to achievement or
satisfaction of any Performance Goal(s) during such Performance Period shall be
forfeited to the Company.
ARTICLE XV
Amendment, Modification, and Substitution of Awards


15.1         Amendment, Modification and Substitution.  Subject to the terms and
provisions and within the limitations of the Plan, the Committee may amend or
modify the terms of any outstanding Award or accelerate the vesting thereof.  In
addition, the Committee may cancel or accept the surrender of outstanding Awards
(to the extent not yet exercised) granted under the Plan or outstanding awards
granted under any other equity compensation plan of the Company and authorize
the granting of new Awards pursuant to the Plan in substitution therefor so long
as the new or substituted awards do not specify a lower exercise price than the
cancelled or surrendered Awards or awards, and otherwise the new Awards may be
of a different type than the cancelled or surrendered Awards or awards, may
specify a longer term than the cancelled or surrendered Awards or awards, may
provide for more rapid vesting and exercisability than the cancelled or
surrendered Awards or awards, and may contain any other provisions that are
authorized by the Plan.  The Committee shall continue to have the authority to
amend or modify the terms of any outstanding Award after October 25, 2027,
provided that no amendment or modification will extend the original term of the
Award beyond that set forth in the applicable Award Agreement.  Notwithstanding
the foregoing, however, but subject to Article XIV, no amendment or modification
of an Award, shall, without the consent of the Participant, adversely affect the
rights or obligations of the Participant.  Notwithstanding any provision of the
Plan to the contrary, the Committee shall not amend, modify, or substitute an
Award in a manner that violates Code Section 409A, or causes an Award that
previously qualified for an exemption from Section 409A to become subject to
Code Section 409A, and the Committee shall not amend, modify, or substitute an
Award that satisfies the requirements of Rule 16b-3 in a manner that causes any
exemption pursuant to Rule 16b-3 to become no longer available.
15

--------------------------------------------------------------------------------



15.2         Option and SAR Repricing.  Notwithstanding any provision of the
Plan to the contrary, neither the Committee nor the Board shall have the right
or authority, without obtaining shareholder approval, to amend or modify the
Option Price of any outstanding Option or the SAR Exercise Price of any
outstanding SAR, or to cancel an outstanding Option or SAR, at a time when the
Option Price or SAR Exercise Price, as applicable, is greater than the Fair
Market Value of a Share in exchange for cash, another Award, or other
securities, except in connection with a corporate transaction involving the
Company in accordance with Article XIII or Article XIV.


ARTICLE XVI
Termination, Amendment and Modification of the Plan


16.1         Termination, Amendment and Modification.  At any time and from time
to time, the Board may terminate, amend, or modify the Plan.  Such amendment or
modification may be without shareholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Stock
is then listed or reported, by any regulatory body having jurisdiction with
respect thereto or under any other applicable laws, rules or regulations.


16.2         Awards Previously Granted.  No termination, amendment or
modification of the Plan other than pursuant to Article XIII or Article XIV
shall in any manner adversely affect any Award theretofore granted under the
Plan, without the written consent of the Participant.


ARTICLE XVII
General


17.1         Applicable Withholding Taxes.  Each Participant shall agree, as a
condition of receiving an Award, to pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all applicable federal,
state and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any grant, exercise, or payment made under or
as a result of the Plan.  Until the applicable withholding taxes have been paid
or arrangements satisfactory to the Company have been made, no stock
certificates (or, in the case of Restricted Stock, no stock certificates free of
a restrictive legend) shall be issued to the Participant and no issuance in
book-entry or electronic form (or, in the case of Restricted Stock, no issuance
in book-entry or electronic form free of a restrictive legend or notation) shall
be made for the Participant.  As an alternative to making a cash payment to the
Company to satisfy applicable withholding tax obligations, Participants may
elect or the Committee may require Participants to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares of Stock
having a Fair Market Value equal to the amount required to be withheld, or by
delivering to the Company Shares of Stock having a Fair Market Value equal to
the amount required to be withheld.  The value of any Shares so withheld or
delivered shall be based on the Fair Market Value of the Shares on the date that
the amount of tax to be withheld is to be determined.  All elections by
Participants shall be irrevocable and be made in writing and in such manner as
determined by the Committee (or its delegee) in advance of the day that the
transaction becomes taxable.


17.2         Requirements of Law.  The granting of Awards and the issuance of
Shares of Stock under this Plan shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or self
regulatory organizations as may be required.
16

--------------------------------------------------------------------------------



17.3         Effect of Plan.  The establishment of the Plan shall not confer
upon any Key Employee, Non-Employee Director, Consultant or Advisor any legal or
equitable right against the Company, a Subsidiary or the Committee, except as
expressly provided in the Plan.  The Plan does not constitute an inducement or
consideration for the employment or service of any Key Employee, Non-Employee
Director, Consultant or Advisor, nor is it a contract between the Company or any
of its Subsidiaries and any Key Employee, Non-Employee Director, Consultant or
Advisor.  Participation in the Plan shall not give any Key Employee,
Non-Employee Director, Consultant or Advisor any right to be engaged or retained
in the service of the Company or any of its Subsidiaries.  No Key Employee,
Non-Employee Director, Consultant or Advisor shall have rights as a shareholder
of the Company prior to the date Shares are issued to him pursuant to the Plan.


17.4         Creditors.  The interests of any Participant under the Plan or any
Agreement are not subject to the claims of creditors and may not, in any way, be
assigned, alienated or encumbered.


17.5         Successors.  All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business and/or assets of the Company.


17.6         Securities Law Restrictions.  The Committee may require each
Participant purchasing or acquiring Shares pursuant to an Option or other Award
to represent to and agree with the Company in writing that such Participant is
acquiring the Shares for investment and not with a view to the distribution
thereof.  All Shares delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any national securities exchange or system on which the
Stock is then listed or reported, and any applicable federal or state securities
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions or otherwise
denote the Shares as being subject to such restrictions, if issued in book-entry
or electronic form.  No Shares shall be issued hereunder unless the Company
shall have determined that such issuance is in compliance with, or pursuant to
an exemption from, all applicable federal and state securities laws.


17.7         Governing Law.  The Plan, and all Agreements hereunder, shall be
construed and administered in accordance with and governed by the laws of the
Commonwealth of Virginia and the intention of the Company is that ISOs granted
under the Plan qualify as such under Code Section 422.  The Plan and Awards are
subject to all present and future applicable provisions of the Code.  If any
provision of the Plan or an Award conflicts with any such Code provision, the
Committee shall cause the Plan to be amended, and shall modify the Award, so as
to comply, or if for any reason amendments cannot be made, that provision of the
Plan or the Award shall be void and of no effect.


17.8         Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


17.9         Unfunded Status of Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation.  With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.


17.10       Share Certificates and Book Entry.  To the extent that the Plan
provides for issuance of stock certificates to represent shares of Stock, the
issuance may be effected on a non-certificated basis to the extent permitted by
applicable law and the applicable rules of any national securities exchange or
system on which the Stock is then listed or reported.  Notwithstanding any
provision of the Plan to the contrary, in its discretion the Committee may
satisfy any obligation to deliver Shares represented by stock certificates by
delivering Shares in book-entry or electronic form.  If the Company issues any
Shares in book-entry or electronic form that are subject to terms, conditions
and restrictions on transfer, a notation shall be made in the records of the
transfer agent with respect to any such Shares describing all applicable terms,
conditions and restrictions on transfer.  In the case of Restricted Stock
granted under the Plan, such notation shall be substantially in the form of the
legend contained in Section 7.5.
17

--------------------------------------------------------------------------------



17.11       Beneficiary Designations.  A Participant may designate a Beneficiary
to receive any Options or SARs that may be exercised after his death or to
receive any other Award that may be paid after his death, as provided for in the
Agreement.  Such designation and any change or revocation of such designation
shall be made in writing in the form and manner prescribed by the Committee (or
its delegee). In the event that the designated Beneficiary dies prior to the
Participant, or in the event that no Beneficiary has been designated, any Awards
that may be exercised or paid following the Participant’s death shall be
transferred or paid in accordance with the Participant’s will or the laws of
descent and distribution.  If the Participant and his Beneficiary shall die in
circumstances that cause the Committee (or its delegee), in its discretion, to
be uncertain which shall have been the first to die, the Participant shall be
deemed to have survived the Beneficiary.


17.12       Electronic Transmissions and Records.  Subject to limitations under
applicable law, the Committee (and its delegee) is authorized in its discretion
to issue Awards and/or to deliver and accept notices, elections, consents,
designations and/or other forms or communications to or from Participants by
electronic or similar means, including, without limitation, transmissions
through e‑mail or specialized software, recorded messages on electronic
telephone systems, and other permissible methods, on such basis and for such
purposes as it determines from time to time, and all such communications will be
deemed to be “written” for purposes of the Plan.


17.13       Clawback.  All Awards granted under the Plan (whether vested or
unvested) shall be subject to such recovery or clawback as may be required
pursuant to any applicable federal or other law or regulation, any applicable
listing standard of any national securities exchange or system on which the
Stock is then listed or reported or the terms of the Company’s recoupment,
clawback or similar policy as such may be in effect from time to time, which
could in certain circumstances require repayment or forfeiture of Awards or any
Shares or other cash or property received with respect to the Awards (including
any value received from a disposition of the Shares acquired upon payment of the
Awards).  In addition, and to the extent permitted by law, the Committee may
provide in the Agreement for a Participant to repay to the Company the cash
value of any Shares acquired in connection with the payment, vesting or exercise
of an Award under the Plan if such payment, vesting or exercise occurred within
6 months prior to the termination of the Participant’s employment for any reason
other than death, Disability or retirement (as defined in such applicable rules
or policy of the Company in effect at the time).


17.14       Banking Regulatory Provision.  All Awards shall be subject to any
condition, limitation or prohibition under any financial institution regulatory
policy or rule to which the Company or any subsidiary thereof is subject.


ARTICLE XVIII
Omnibus Code Section 409A Provision


18.1         Intent of Awards.  It is intended that Awards that are granted
under the Plan shall be exempt from treatment as “deferred compensation” subject
to Code Section 409A unless otherwise specified by the Committee.  Towards that
end, all Awards under the Plan are intended to contain such terms as will
qualify the Awards for an exemption from Code Section 409A unless otherwise
specified by the Committee.  The terms of the Plan and all Awards granted
hereunder shall be construed consistent with the foregoing intent. 
Notwithstanding any provision of the Plan to the contrary, the Committee may
amend any outstanding Award without the Participant’s consent if, as determined
by the Committee, in its sole discretion, such amendment is required either to
(a) confirm exemption under Code Section 409A, (b) comply with Code Section 409A
or (c) prevent the Participant from being subject to any tax or penalty under
Code Section 409A.  Notwithstanding the foregoing, however, neither the Company
nor any of its Affiliates nor the Committee shall be liable to the Participant
or any other person or entity if an Award that is subject to Code Section 409A
or the Participant or any other person or entity is otherwise subject to any
additional tax, interest or penalty under Code Section 409A.  Each Participant
is solely responsible for the payment of any tax liability (including any taxes,
penalties and interest that may arise under Code Section 409A) that may result
from an Award.


18.2         409A Awards.  The Committee may grant an Award under the Plan that
is subject to Code Section 409A and is intended to comply with Code Section 409A
(a “409A Award”).  The terms of such 409A Award, including any authority by the
Company and the rights of the Participant with respect to such 409A Award, will
be subject to such rules and limitations and shall be interpreted in a manner as
to comply with Code Section 409A.
18

--------------------------------------------------------------------------------



18.3         Time of Payment.  The time and form of payment of a 409A Award,
including application of a six-month delay for specified employees in certain
circumstances, shall be as set forth in the applicable Agreement.  A 409A Award
may only be paid in connection with a separation from service, a fixed time,
death, Disability, a Change of Control or an unforeseeable emergency within the
meaning of Code Section 409A.  The time of distribution of the 409A Award must
be fixed by reference to the specified payment event.  Notwithstanding the
foregoing, if the time of distribution of the 409A Award is not set forth in the
applicable Agreement, then the time of distribution of the 409A Award shall be
within two and one-half (2½) months of the end of the later of the calendar year
or the fiscal year of the Company or Affiliate that employs the Participant in
which the 409A Award becomes vested and no longer subject to a substantial risk
of forfeiture within the meaning of Code Section 409A.  For purposes of Code
Section 409A, each installment payment will be treated as the entitlement to a
single payment. 


18.4         Acceleration or Deferral.  The Company shall have no authority to
accelerate or delay or change the form of any distributions relating to 409A
Awards except as permitted under Code Section 409A.


18.5         Distribution Requirements.  Any distribution of a 409A Award
triggered by a Participant’s termination of employment shall be made only at the
time that the Participant has had a separation from service within the meaning
of Code Section 409A.  A separation from service shall occur where it is
reasonably anticipated that no further services will be performed after that
date or that the level of bona fide services the Participant will perform after
that date (whether as an employee or independent contractor of the Company or an
Affiliate) will permanently decrease to less than twenty percent (20%) of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.  Continued services solely as a director of the
Company or an Affiliate shall not prevent a separation from service from
occurring by an employee as permitted by Code Section 409A.


18.6         Scope and Application of this Provision.  For purposes of this
Article XVIII, references to a term or event (including any authority or right
of the Company or a Participant) being “permitted” under Code Section 409A means
that the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, Shares or other property or to be liable for payment of
interest or a tax penalty under Code Section 409A. 


Approved by the Board of Directors on August 24, 2017 and by the shareholders on
October 26, 2017.
19